This case is before us on further appellate review following an opinion of the Appeals Court affirming judgments of the Superior Court. Perkins v. Rich, 11 Mass. App. Ct. 317, 324 (1981). At issue is the validity of certain mortgages given to two banks by instruments executed by the defendant Rich, purportedly on behalf of the First Parish Unitarian Church of East Bridgewater (Church).
We need not repeat the facts recited in the opinion of the Appeals Court. We agree with the Appeals Court that the subsidiary facts found by the master show that the Church’s parish committee in effect ratified the mortgage transactions. The parish committee should have conducted an investigation, and, if it had done so, it would have discovered the mortgages. The failure of the parish committee to act to disavow the mortgages, of whose existence the committee should have known, constituted a ratification of them.

Judgments of the Superior Court affirmed.